UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-119902 Nortek, Inc. (exact name of registrant as specified in its charter) Delaware 05-0314991 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 50 Kennedy Plaza Providence, Rhode Island 02903-2360 (Address of principal executive offices) (zip code) Registrant’s Telephone Number, Including Area Code: (401) 751-1600 Securities registered pursuant to Section 12(b) of the Act:None Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes [_] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act).(Check one): Large accelerated filer [_] Accelerated Filer [_] Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [_] No [X] The aggregate market value of voting stock held by non-affiliates is zero. The number of shares of Common Stock outstanding as of August 10, 2007 was 3,000. PART I – FINANCIAL INFORMATION Item 1.Financial Statements NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET (Dollar amounts in millions, except share data) June 30, December 31, 2007 2006 Assets Current Assets: Unrestricted cash and cash equivalents $ 75.3 $ 57.4 Restricted cash 1.3 1.2 Accounts receivable, less allowances of $12.9 and $9.4 384.4 328.9 Inventories: Raw materials 93.0 83.1 Work in process 33.6 28.7 Finished goods 193.6 166.8 320.2 278.6 Prepaid expenses 13.5 13.7 Other current assets 11.4 24.4 Prepaid income taxes 30.2 21.2 Total current assets 836.3 725.4 Property and Equipment, at Cost: Land 9.9 9.5 Buildings and improvements 104.1 101.9 Machinery and equipment 192.8 177.2 306.8 288.6 Less accumulated depreciation 84.4 66.1 Total property and equipment, net 222.4 222.5 Other Assets: Goodwill 1,509.3 1,481.4 Intangible assets, less accumulated amortization of $65.2 and $52.4 142.0 150.4 Deferred debt expense 30.2 33.1 Restricted investments and marketable securities 2.0 3.3 Other assets 12.7 11.2 1,696.2 1,679.4 Total Assets $ 2,754.9 $ 2,627.3 Liabilities and Stockholder’s Investment Current Liabilities: Notes payable and other short-term obligations $ 99.4 $ 23.3 Current maturities of long-term debt 26.9 20.0 Accounts payable 243.8 188.2 Accrued expenses and taxes, net 235.0 282.8 Total current liabilities 605.1 514.3 Other Liabilities: Deferred income taxes 29.2 33.9 Long-term payable to affiliate 30.0 24.9 Other 144.5 128.8 203.7 187.6 Notes, Mortgage Notes and Obligations Payable, Less Current Maturities 1,349.6 1,362.3 Stockholder’s Investment: Common stock, $0.01 par value, authorized 3,000 shares; 3,000 issued and outstanding at June 30, 2007 and December 31, 2006 Additional paid-in capital 412.3 412.1 Retained earnings 164.1 139.4 Accumulated other comprehensive income 20.1 11.6 Total stockholder's investment 596.5 563.1 Total Liabilities and Stockholder's Investment $ 2,754.9 $ 2,627.3 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the second quarter ended June 30, 2007 July 1, 2006 (Dollar amounts in millions) Net Sales $ 644.3 $ 563.8 Costs and Expenses: Cost of products sold 452.1 393.7 Selling, general and administrative expense, net (see Note D) 121.1 67.3 Amortization of intangible assets 6.4 5.8 579.6 466.8 Operating earnings 64.7 97.0 Interest expense (30.8 ) (28.0 ) Investment income 0.5 0.5 Earnings before provision for income taxes 34.4 69.5 Provision for income taxes 15.7 26.4 Net earnings $ 18.7 $ 43.1 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the first six months ended June 30, 2007 July 1, 2006 (Dollar amounts in millions) Net Sales $ 1,196.8 $ 1,098.3 Costs and Expenses: Cost of products sold 836.7 764.2 Selling, general and administrative expense, net (see Note D) 238.1 162.4 Amortization of intangible assets 12.4 10.0 1,087.2 936.6 Operating earnings 109.6 161.7 Interest expense (60.0 ) (56.0 ) Investment income 0.9 1.2 Earnings before provision for income taxes 50.5 106.9 Provision for income taxes 22.6 40.6 Net earnings $ 27.9 $ 66.3 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS For the first six months ended June 30, 2007 July 1, 2006 (Dollar amounts in millions) Cash Flows from operating activities: Net earnings $ 27.9 $ 66.3 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization expense 31.1 28.3 Non-cash interest expense, net 2.8 2.5 Non-cash stock-based compensation expense 0.2 0.2 Gain from curtailment of post-retirement medical benefits (35.9 ) Loss on property and equipment 0.2 1.8 Deferred federal income tax provision 4.1 7.4 Changes in certain assets and liabilities, net of effects from acquisitions and dispositions: Accounts receivable, net (47.2 ) (28.5 ) Inventories (33.7 ) (37.9 ) Prepaids and other current assets 2.3 5.3 Accounts payable 49.5 27.4 Accrued expenses and taxes 9.7 18.3 Long-term assets, liabilities and other, net (0.8 ) 2.8 Total adjustments to net earnings 18.2 (8.3 ) Net cash provided by operating activities 46.1 58.0 Cash Flows from investing activities: Capital expenditures (14.1 ) (22.7 ) Net cash paid for businesses acquired (76.3 ) (56.9 ) Payment in connection with NTK Holdings senior unsecured loan facility rollover (4.5 ) Proceeds from the sale of property and equipment 0.1 2.6 Change in restricted cash and marketable securities 1.2 Other, net (0.6 ) (2.6 ) Net cash used in investing activities (94.2 ) (79.6 ) Cash Flows from financing activities: Increase in borrowings 89.0 68.9 Payment of borrowings (23.0 ) (40.0 ) Dividends (28.1 ) Other, net (1.5 ) Net cash provided by (used in) financing activities 66.0 (0.7 ) Net change in unrestricted cash and cash equivalents 17.9 (22.3 ) Unrestricted cash and cash equivalents at the beginning of the period 57.4 77.2 Unrestricted cash and cash equivalents at the end of the period $ 75.3 $ 54.9 Supplemental disclosure of cash flow information: Interest paid $ 52.8 $ 53.8 Income taxes (refunded) paid, net $ (0.4 ) $ 14.4 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDER’S INVESTMENT FOR THE SECOND QUARTER ENDED JULY 1, 2006 (Dollar amounts in millions) Accumulated Additional Other Paid-in Retained Comprehensive Comprehensive Capital Earnings Income Income Balance, April 1, 2006 $ 415.3 $ 101.0 $ 8.1 $ Net earnings 43.1 43.1 Other comprehensive income: Currency translation adjustment 6.3 6.3 Comprehensive income $ 49.4 Capital contribution from (dividend to) parent 1.5 (28.1 ) Adjustment of carryover basis of continuing management investors in the THL Transaction (4.9 ) Stock-based compensation 0.1 Balance, July 1, 2006 $ 412.0 $ 116.0 $ 14.4 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDER’S INVESTMENT FOR THE FIRST SIX MONTHS ENDED JULY 1, 2006 (Dollar amounts in millions) Accumulated Additional Other Paid-in Retained Comprehensive Comprehensive Capital Earnings Income Income Balance, December 31, 2005 $ 415.0 $ 77.8 $ 7.5 $ Net earnings 66.3 66.3 Other comprehensive income: Currency translation adjustment 6.9 6.9 Comprehensive income $ 73.2 Capital contribution from (dividend to) parent 1.7 (28.1 ) Adjustment of carryover basis of continuing management investors in the THL Transaction (4.9 ) Stock-based compensation 0.2 Balance, July 1, 2006 $ 412.0 $ 116.0 $ 14.4 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDER’S INVESTMENT FOR THE SECOND QUARTER ENDED JUNE 30, 2007 (Dollar amounts in millions) Accumulated Additional Other Paid-in Retained Comprehensive Comprehensive Capital Earnings Income (Loss) Income (Loss) Balance, March 31, 2007 $ 412.2 $ 145.4 $ 13.0 $ Net earnings 18.7 18.7 Other comprehensive income (loss): Currency translation adjustment 7.2 7.2 Pension liability adjustment (0.1 ) (0.1 ) Comprehensive income $ 25.8 Adoption of FIN 48 (see Note F) Stock-based compensation 0.1 Balance, June 30, 2007 $ 412.3 $ 164.1 $ 20.1 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDER’S INVESTMENT FOR THE FIRST SIX MONTHS ENDED JUNE 30, 2007 (Dollar amounts in millions) Accumulated Additional Other Paid-in Retained Comprehensive Comprehensive Capital Earnings Income (Loss) Income (Loss) Balance, December 31, 2006 $ 412.1 $ 139.4 $ 11.6 $ Net earnings 27.9 27.9 Other comprehensive income (loss): Currency translation adjustment 8.6 8.6 Pension liability adjustment (0.1 ) (0.1 ) Comprehensive income $ 36.4 Adoption of FIN 48 (see Note F) (3.2 ) Stock-based compensation 0.2 Balance, June 30, 2007 $ 412.3 $ 164.1 $ 20.1 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 AND JULY 1, 2006 (A) The unaudited condensed consolidated financial statements presented herein (the “Unaudited Financial Statements”) reflect the financial position, results of operations and cash flows of Nortek, Inc. (the “Company” or “Nortek”) and all of its wholly-owned subsidiaries.The Unaudited Financial Statements include the accounts of Nortek, as appropriate, and all of its wholly-owned subsidiaries, after elimination of intercompany accounts and transactions, without audit and, in the opinion of management, reflect all adjustments of a normal recurring nature necessary for a fair statement of the interim periods presented.Although certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been omitted, the Company believes that the disclosures included are adequate to make the information presented not misleading.Certain amounts in the prior year’s Unaudited Financial Statements have been reclassified to conform to the current year presentation.It is suggested that these Unaudited Financial Statements be read in conjunction with the consolidated financial statements and the notes included in the Company’s latest annual report on Form 10-K and its latest Current Reports on Form 8-K as filed with the Securities and Exchange Commission (“SEC”). On May 5, 2006, NTK Holdings, Inc. (“NTK Holdings”), the ultimate parentof Nortek,filed a registration statement on Form S-1 (most recently amended on September 15, 2006) with the SEC for an initial public offering of shares of its common stock (the “Offering”).Although NTK Holdings has not withdrawn its registration statement on Form S-1, there can be no assurance that NTK Holdings will complete the Offering in the foreseeable future. Stock-Based Compensation of Employees, Officers and Directors The Company follows the modified-prospective transition method of accounting for stock-based compensation in accordance with SFAS No. 123R.Under the modified-prospective transition method, the Company is required to recognize compensation cost for share-based payments to employees based on their grant-date fair value.Measurement and attribution of compensation cost for awards that were granted prior to, but not vested as of the date SFAS No. 123R was adopted, are based on the same estimate of the grant-date fair value and the same attribution method used previously under SFAS No. 123. At June 30, 2007, certain employees and consultants held approximately 23,059 C-1 units and approximately 45,232 C-2 units, which represent equity interests in THL-Nortek Investors, LLC (“Investors LLC”), the parent of NTK Holdings, that function similar to stock awards.The C-1 units vest pro rata on a quarterly basis over a three-year period and approximately 20,523 and 16,720 were vested at June 30, 2007 and December 31, 2006, respectively.The total fair value of the C-1 units is approximately $1.1 million and approximately $0.2 million remains to be amortized at June 30, 2007.The C-2 units only vest in the event that certain performance-based criteria, as defined, are met.AtJune 30, 2007 and December 31, 2006, there was approximately $1.6 million of unamortized stock-based employee compensation with respect to the C-2 units, which will be recognized in the event that it becomes probable that the C-2 units or any portion thereof will vest.The C-1 and C-2 units were valued using the Black-Scholes option pricing model to determine the freely-traded call option value based upon information from comparable public companies, which was then adjusted to reflect the discount period, the minority interest factor and the lack of marketability factor to arrive at the final valuations. The Company recorded stock-based compensation charges in selling, general and administrative expense, net of approximately $0.1 million for each of the second quarters ended June 30, 2007 and July 1, 2006, respectively, and approximately $0.2 million for each of the first six months ended June 30, 2007 and July 1, 2006, respectively, in accordance with SFAS No. 123R. Income Taxes In June 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes (an interpretation of FASB Statement No. 109)”, (“FIN 48”).FIN 48 clarifies the criteria that an individual tax position must satisfy for some or all of the benefits of that position to be recognized in a company’s financial statements.FIN 48 prescribes a recognition threshold of “more-likely-than-not” and a measurement attribute for all tax positions taken or expected to be taken on a tax return in order for those tax positions to be recognized in the financial statements.The Company adopted FIN 48 on January 1, 2007 (see Note F). Goodwill The following table presents a summary of the activity in goodwill for the first six months ended June 30, 2007: (Amounts in millions) Balance at December 31, 2006 $ 1,481.4 Acquisitions during the first six months ended June 30, 2007 22.9 Adoption of FIN 48 (see Note F) 3.8 Realization of FIN 48 reserves (0.2 ) Purchase accounting adjustments 0.1 Impact of foreign currency translation 1.3 Balance at June 30, 2007 $ 1,509.3 The Company has classified as goodwill the cost in excess of fair value of the net assets (including tax attributes) of companies acquired in purchase transactions (see Note C).Approximately $9.7 million and $62.3 million of goodwill associated with certain companies acquired during the first six months ended June 30, 2007 and the year ended December 31, 2006, respectively, will be deductible for income tax purposes.Purchase accounting adjustments relate principally to final revisions resulting from the completion of fair value adjustments and adjustments to deferred income taxes that impact goodwill. Long-term payable to affiliate At June 30, 2007 and December 31, 2006, the Company had approximately $30.0 million and $24.9 million, respectively, recorded on the accompanying unaudited condensed consolidated balance sheet related to a long-term payable to affiliate.This payable primarily relates to deferred taxes related to NTK Holdings which have been transferred to Nortek. New Accounting Pronouncements In September 2006, the FASB issued Statement of Financial Accounting Standard (“SFAS”) No. 157, “Fair Value Measurements” (“SFAS No. 157”).SFAS No. 157 defines fair value, establishes a framework for measuring fair value in accordance with U.S. generally accepted accounting principles, and expands disclosures about fair value measurements.The provisions of SFAS No. 157 are effective for the Company beginning January 1, 2008, including interim periods within the year ending December 31, 2008.Earlier adoption is encouraged.The Company is currently evaluating the impact of adopting SFAS No. 157 on its consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities - Including an Amendment of FASB Statement No. 115” (“SFAS No. 159”).SFAS No. 159 permits entities to choose to measure many financial instruments and certain other items at fair value and is effective for fiscal years beginning after November 15, 2007, or January 1, 2008 for the Company. Early adoption is permitted as of the beginning of the previous fiscal year provided that the entity makes that choice in the first 120 days of that fiscal year and also elects to apply the provisions of SFAS No. 157.The Company is currently evaluating the impact of adopting SFAS No. 159 on its consolidated financial statements. (B) At June 30, 2007, the Company had approximately $84.0 million outstanding and approximately $84.3 million of additional borrowing capacity under the U.S. revolving portion of its senior secured credit facility, with approximately $21.7 million in outstanding letters of credit.Borrowings under the revolving portion of the senior secured credit facility are used for general working capital purposes.Under the Canadian revolving portion of its senior secured credit facility the Company had no outstanding borrowings and approximately $10.0 million of additional borrowing capacity.Letters of credit have been issued under the Company’s revolving credit facility as additional security for (1) approximately $17.2 million relating to certain of the Company’s insurance programs, (2) approximately $3.6 million relating to leases outstanding for certain of the Company’s manufacturing facilities and (3) approximately $0.9 million relating to certain of the subsidiaries’ purchases and other requirements.Letters of credit reduce borrowing availability under the Company’s revolving credit facility on a dollar for dollar basis.Subsequent to June 30, 2007, the Company repaid approximately $5.0 million of outstanding borrowings under the U.S. revolving portion of its senior secured credit facility. At June 30, 2007, approximately $167.9 million was available for the payment of cash dividends, stock purchases or other restricted payments by the Company as defined under the terms of the Company’s most restrictive loan agreement, the Company’s senior secured credit facility. (C) On June 25, 2007, the Company, through its wholly-owned subsidiary, Linear LLC (“Linear”), acquired International Electronics, Inc. (“IEI”) through a cash tender offer to purchase all of the outstanding shares of common stock of IEI at a price of $6.65 per share.The total purchase price was approximately $13.8 million, of which approximately $2.3 million will be paid in the third quarter of 2007.IEI is located in Canton, MA and designs and sells security and access control components and systems for use in residential and light commercial applications. On April 10, 2007, the Company, through Linear, acquired the assets and certain liabilities of c.p. All Star Corporation (“All Star”) for an initial purchase price of approximately $2.8 million (utilizing approximately $2.3 million of cash and issuing unsecured 6% subordinated notes totaling $0.5 million due April 2009).All Star is located in Downington, PA and is a leading manufacturer and distributor of residential, commercial and industrial gate operators, garage door openers, radio controls and accessory products for the garage door and perimeter security industry. On March 2, 2007, the Company, through Linear, acquired the stock of LiteTouch, Inc. (“LiteTouch”) for approximately $10.5 million (utilizing approximately $8.0 million of cash and issuing unsecured 6% subordinated notes totaling $2.5 million due March 2009) plus contingent consideration, which may be payable in future years.LiteTouch is located in Salt Lake City, UT and designs, manufactures and sells automated lighting controls for a variety of uses including residential, commercial, new construction and retro-fit applications. On December 12, 2006, the Company, through Linear, acquired the stock of Gefen, Inc. (“Gefen”) for approximately $24.0 million (utilizing approximately $21.5 million of cash and issuing unsecured 6% subordinated notes totaling $2.5 million due December 2008) plus contingent consideration, which may be payable in future years.Gefen is located in Chatsworth, CA and designs and sells audio and video products which extend, switch, distribute and convert signals in a variety of formats, including high definition, for both the residential and commercial markets. On November 17, 2006, the Company, through its wholly-owned subsidiary, Broan-NuTone LLC (“Broan”), acquired the stock of Zephyr Corporation (“Zephyr”) and Pacific Zephyr Range Hood, Inc. (“Pacific”) for approximately $26.5 million (utilizing approximately $22.5 million of cash and issuing unsecured 6% subordinated notes totaling $4.0 million due November 2009).Zephyr and Pacific are both located in San Francisco, CA.Zephyr designs and sells upscale range hoods, while Pacific designs, sells and installs range hoods and other kitchen products for Asian cooking markets in the United States. On July 18, 2006, the Company, through Linear, acquired the stock of Magenta Research, Ltd. (“Magenta”) for approximately $14.4 million (utilizing approximately $11.9 million of cash, of which approximately $10.0 million was borrowed under Nortek’s revolving credit facility and was repaid in the second quarter of 2007, and issuing unsecured 6% subordinated notes totaling $2.5 million due July 2008) plus contingent consideration, which may be payable in future years.Magenta is located in New Milford, CT and designs and sells products that distribute audio and video signals over Category 5 and fiber optic cable to multiple display screens. On June 26, 2006, the Company, through Linear, acquired the stock of Secure Wireless, Inc. (“Secure Wireless”) and Advanced Bridging Technologies, Inc. (“ABT”) through two mergers for approximately $10.5 million, plus contingent consideration of approximately $18.1 million that was earned by Secure Wireless in 2006 and was paid in April 2007.Additional contingent consideration may be payable in future years.Secure Wireless designs and sells wireless security products for the residential and commercial markets while ABT designs and sells innovative radio frequency control products and accessories.Both Secure Wireless and ABT are located in Carlsbad, CA. On April 14, 2006, the Company, through two newly formed subsidiaries of its HVAC segment, acquired the assets and certain liabilities of Huntair, Inc. (“Huntair”) and Cleanpak International, LLC (“Cleanpak”), for approximately $48.4 million (utilizing approximately $38.4 million of cash and issuing unsecured 6% subordinated notes totaling $10.0 million due April 2008) plus contingent consideration of approximately $30.0 million which was earned in 2006 and was paid in April 2007.Both Huntair and Cleanpak are located near Portland, OR and manufacture, market and distribute custom air handlers and related products for commercial and cleanroom applications. On February 22, 2006, the Company, through Linear, acquired the assets and certain liabilities of Furman Sound, Inc. (“Furman”) for approximately $3.3 million.Furman is located in Petaluma, CA and designs and sells audio and video signal processors and innovative power conditioning and surge protection products. On January 25, 2006, the Company, through its wholly-owned subsidiary, Mammoth China Ltd. (“Mammoth China”), increased its ownership interests in Mammoth (Zhejiang) EG Air Conditioning Ltd. (“MEG”) and Shanghai Mammoth Air Conditioning Co., Ltd. (“MSH”) to sixty-percent for approximately $2.4 million.The majority ownership transaction relating to MSH was finalized with the Chinese authorities in May 2006.Prior to January 25, 2006, Mammoth China had a forty-percent minority interest in MEG and a fifty-percent interest in MSH.On June 15, 2007, the Company further increased its ownership in MEG and MSH to seventy-five percent. Acquisitions contributed approximately $35.2 million, $4.9 million and $1.6 million to net sales, operating earnings and depreciation and amortization expense, respectively, for the second quarter ended June 30, 2007 and contributed approximately $88.9 million, $15.1 million and $4.3 million to net sales, operating earnings and depreciation and amortization expense, respectively, for the first six months ended June 30, 2007.With the exception of Zephyr and Pacific, which are included in the Residential Ventilation Products segment, and Huntair, Cleanpak, MEG and MSH, which are included in the Air Conditioning and Heating Products segment, all acquisitions are included in the Home Technology Products segment in the Company’s segment reporting (see Note E). Acquisitions are accounted for as purchases and accordingly have been included in the Company’s consolidated results of operations since the acquisition date.For recent acquisitions, the Company has made preliminary estimates of the fair value of the assets and liabilities of the acquired companies, including intangible assets and property and equipment, as of the date of acquisition, utilizing information available at the time that the Company’s Unaudited Financial Statements were prepared and these estimates are subject to refinement until all pertinent information has been obtained.The Company is in the process of obtaining appraisals of intangible assets and property and equipment and finalizing the integration plans for certain of the acquired companies, which are expected to be completed by the end of 2007. On July 23, 2007, the Company, through Linear, acquired the assets and certain liabilities of Aigis Mechtronics LLC (“Aigis”) for an initial purchase price of approximately $2.8 million (utilizing approximately $2.2 million of cash and issuing unsecured 6% subordinated notes totaling approximately $0.6 million due July 2011).Aigis is located in Winston-Salem, NC and manufactures and sells equipment, such as cameras, and housings into the close-circuit television portion of the global security market.Aigis will be included in the Home Technology Products segment in the Company’s segment reporting. On July 27, 2007, the Company acquired all of the ownership units of HomeLogic LLC (“HomeLogic”) for an initial purchase price of approximately $5.0 million (utilizing approximately $3.0 million of cash and issuing unsecured 6% subordinated notes totaling approximately $2.0 million due July 2011) plus contingent consideration, which may be payable in future years.HomeLogic is located in Marblehead, MA and designs and sells software and hardware that facilitates the control of third party residential subsystems such as home theatre, whole-house audio, climate control, lighting, security and irrigation.HomeLogic will be included in the Home Technology Products segment in the Company’s segment reporting. As described above, $48.1 million of contingent consideration was paid in April 2007 related to the Secure Wireless and the Huntair and Cleanpak acquisitions.Contingent consideration of approximately $7.5 million related to the acquisition of OmniMount, which was accrued for at December 31, 2006, was paid in the first quarter of 2007.The remaining estimated total maximum potential amount of contingent consideration that may be paid in the future for all completed acquisitions is approximately $95.2 million. Pro forma results related to these acquisitions have not been presented, as the effect is not significant to the Company’s consolidated operating results. (D) During the second quarter ended June 30, 2007 and July 1, 2006, the Company’s results of operations include the following (income) and expense items recorded in cost of products sold and selling, general and administrative expense, net in the accompanying unaudited condensed consolidated statement of operations: For the second quarter ended * June 30, 2007 July 1, 2006 (Amounts in millions) Gain from curtailment of post-retirement medical and life insurance benefits (see Note I) $ $ (35.9 ) Charges related to the closure of the Company’s NuTone, Inc. Cincinnati, OH facility (1) 0.8 3.5 Charges related to the closure of the Company’s Mammoth, Inc. Chaska, MN facility 0.3 Legal and other professional fees and expenses incurred in connection with matters related to certain subsidiaries based in Italy and Poland 0.3 Reserve for amounts due from a customer in the HTP segment 0.5 Product safety upgrade reserves in the RVP and HTP segments (2) (0.2 ) 4.0 Gain on settlement of litigation in the HVAC segment (0.4 ) Non-cash foreign exchange loss (gain) related to intercompany debt not indefinitely invested in the Company’s subsidiaries 0.3 (0.2 ) $ 2.0 $ (29.0 ) * Unless otherwise indicated, all items noted in the table have been recorded in selling, general and administrative expense, net in the accompanying unaudited condensed consolidated statement of operations. (1) For the second quarter ended June 30, 2007, all charges related to the closure of NuTone were recorded in selling, general and administrative expense, net.For the second quarter ended July 1, 2006, approximately $1.4 million of the charges related to the closure of NuTone was recorded in cost of products sold and approximately $2.1 million was charged to selling, general and administrative expense, net. (2) The RVP and HTP segments recorded these product safety upgrade reserves in cost of products sold (see Note G). During the first six months ended June 30, 2007 and July 1, 2006, the Company’s results of operations include the following (income) and expense items recorded in cost of products sold and selling, general and administrative expense, net in the accompanying unaudited condensed consolidated statement of operations: For the first six months ended * June 30, 2007 July 1, 2006 (Amounts in millions) Gain from curtailment of post-retirement medical and life insurance benefits (see Note I) $ $ (35.9 ) Charges related to the closure of the Company’s NuTone, Inc. Cincinnati, OH facility (1) 1.4 3.5 Charges related to the closure of the Company’s Mammoth, Inc. Chaska, MN facility 0.3 Legal and other professional fees and expenses incurred in connection with matters related to certain subsidiaries based in Italy and Poland 1.3 Product safety upgrade reserves in the RVP and HTP segments (2) (0.2 ) 5.5 Reserve for amounts due from customers in the HTP and HVAC segments 2.3 Gain on settlement of litigation in the HVAC segment (0.4 ) Non-cash foreign exchange loss (gain) related to intercompany debt not indefinitely invested in the Company’s subsidiaries 0.1 (0.3 ) $ 5.2 $ (27.6 ) * Unless otherwise indicated, all items noted in the table have been recorded in selling, general and administrative expense, net in the accompanying unaudited condensed consolidated statement of operations. (1) For the first six months ended June 30, 2007, all charges related to the closure of NuTone were recorded in selling, general and administrative expense, net.For the first six months ended July 1, 2006, approximately $1.4 million of the charges related to the closure of NuTone was recorded in cost of products sold and approximately $2.1 million was charged to selling, general and administrative expense, net. (2) The RVP and HTP segments recorded these product safety upgrade reserves in cost of products sold (see Note G). The Company has a management agreement with an affiliate of Thomas H. Lee Partners, L.P. providing for certain financial and strategic advisory and consultancy services.The Company expensed approximately $0.6 million for each of the second quarters ended June 30, 2007 and July 1, 2006, respectively, and expensed approximately $1.0 million and $1.2 million for the first six months ended June 30, 2007 and July 1, 2006, respectively, related to this management agreement in the accompanying Unaudited Condensed Consolidated Statement of Operations. (E) The Company is a leading diversified manufacturer of innovative, branded residential and commercial products, which is organized within three reporting segments: the Residential Ventilation Products (“RVP”) segment, the Home Technology Products (“HTP”) segment and the Air Conditioning and Heating Products (“HVAC”) segment.The HVAC segment combines the results of the Company’s residential and commercial heating, ventilating and air conditioning businesses.In the tables below, Unallocated includes corporate related items, intersegment eliminations and certain income and expense items not allocated to reportable segments. The Company evaluates segment performance based on operating earnings before allocations of corporate overhead costs.Intersegment net sales and intersegment eliminations were not material for any of the periods presented.The financial statement impact of all purchase accounting adjustments, including intangible asset amortization and goodwill, is reflected in the applicable operating segment, which are the Company’s reporting units. Unaudited net sales, operating earnings and pre-tax earnings for the Company’s segments for the second quarter ended June 30, 2007 and July 1, 2006 were as follows: For the second quarter ended June 30, 2007 July 1, 2006 (Dollar amounts in millions) Net sales: Residential ventilation products $ 206.1 $ 207.3 Home technology products 143.9 115.1 Air conditioning and heating products 294.3 241.4 Consolidated net sales $ 644.3 $ 563.8 Operating earnings: Residential ventilation products (1) $ 26.0 $ 69.8 Home technology products (2) 23.3 14.4 Air conditioning and heating products (3) 22.7 19.3 Subtotal 72.0 103.5 Unallocated: Stock-based compensation charges (0.1 ) (0.1 ) Foreign exchange gain on intercompany debt 0.2 0.2 Unallocated, net (7.4 ) (6.6 ) Consolidated operating earnings 64.7 97.0 Interest expense (30.8 ) (28.0 ) Investment income 0.5 0.5 Earnings before provision for income taxes $ 34.4 $ 69.5 (1) The operating results of the RVP segment for the second quarter ended June 30, 2007 include an approximate $0.8 million charge related to the closure of the Company’s NuTone, Inc. Cincinnati, Ohio facility (see Note H), legal and other professional fees and expenses incurred in connection with matters related to certain subsidiaries based in Italy and Poland of approximately $0.3 million (see Note G) and a non-cash foreign exchange loss of approximately $0.5 million related to intercompany debt not indefinitely invested in the Company’s subsidiaries.The operating results of the RVP segment for the second quarter ended July 1, 2006 include an approximate $35.9 million curtailment gain related to post-retirement medical benefits and an approximate $3.5 million charge related to the planned closure of the Company’s NuTone, Inc. Cincinnati, Ohio facility (see Note H). (2) The operating results of the HTP segment for the second quarter ended June 30, 2007 include a charge of approximately $0.5 million related to a reserve for amounts due from a customer and a decrease in warranty expense of approximately $0.2 million related to a product safety upgrade.The operating results of the HTP segment for the second quarter ended July 1, 2006 include an increase in warranty expense of approximately $4.0 million related to a product safety upgrade. (3) The operating results of the HVAC segment for the second quarter ended June 30, 2007 include a charge of approximately $0.3 million related to the planned closure of the Company’s Mammoth, Inc. Chaska, Minnesota manufacturing facility (see Note H). Unaudited net sales, operating earnings and pre-tax earnings for the Company’s segments for the first six months ended June 30, 2007 and July 1, 2006 were as follows: For the first six months ended June 30, 2007 July 1, 2006 (Dollar amounts in millions) Net sales: Residential ventilation products $ 414.8 $ 418.9 Home technology products 267.1 222.6 Air conditioning and heating products 514.9 456.8 Consolidated net sales $ 1,196.8 $ 1,098.3 Operating earnings: Residential ventilation products (1) $ 51.2 $ 105.9 Home technology products (2) 39.8 31.7 Air conditioning and heating products (3) 32.5 37.2 Subtotal 123.5 174.8 Unallocated: Stock-based compensation charges (0.2 ) (0.2 ) Foreign exchange gain on intercompany debt 0.3 0.3 Unallocated, net (14.0 ) (13.2 ) Consolidated operating earnings 109.6 161.7 Interest expense (60.0 ) (56.0 ) Investment income 0.9 1.2 Earnings before provision for income taxes $ 50.5 $ 106.9 (1) The operating results of the RVP segment for the first six months ended June 30, 2007 include an approximate $1.4 million charge related to the closure of the Company’s NuTone, Inc. Cincinnati, Ohio facility (see Note H), legal and other professional fees and expenses incurred in connection with matters related to certain subsidiaries based in Italy and Poland of approximately $1.3 million (see Note G) and a non-cash foreign exchange loss of approximately $0.4 million related to intercompany debt not indefinitely invested in the Company’s subsidiaries.The operating results of the RVP segment for the first six months ended July 1, 2006 include an approximate $35.9 million curtailment gain related to post-retirement medical benefits, an approximate $3.5 million charge related to the planned closure of the Company’s NuTone, Inc. Cincinnati, Ohio facility (see Note H) and an increase in warranty expense of approximately $1.5 million related to a product safety upgrade. (2) The operating results of the HTP segment for the first six months ended June 30, 2007 include a charge of approximately $0.5 million related to a reserve for amounts due from a customer and a decrease in warranty expense of approximately $0.2 million related to a product safety upgrade.The operating results of the HTP segment for the first six months ended July 1, 2006 include an increase in warranty expense of approximately $4.0 million related to a product safety upgrade. (3) The operating results of the HVAC segment for the first six months ended June 30, 2007 include a charge of approximately $0.3 million related to the planned closure of the Company’s Mammoth, Inc. Chaska, Minnesota manufacturing facility (see Note H) and a charge of approximately $1.8 million related to a reserve for amounts due from a customer. Unaudited depreciation expense, amortization expense and capital expenditures for the Company’s segments for the second quarter ended June 30, 2007 and July 1, 2006 were as follows: For the second quarter ended June 30, 2007 July 1, 2006 (Dollar amounts in millions) Depreciation Expense: Residential ventilation products $ 4.1 $ 3.3 Home technology products 1.4 0.9 Air conditioning and heating products 4.5 3.8 Other 0.1 0.2 Consolidated depreciation expense $ 10.1 $ 8.2 Amortization expense: Residential ventilation products $ 1.3 $ 1.5 Home technology products 3.2 2.3 Air conditioning and heating products (1) 1.8 3.9 Other 0.1 0.2 Consolidated amortization expense $ 6.4 $ 7.9 Capital Expenditures: Residential ventilation products $ 3.3 $ 4.8 Home technology products 1.4 1.5 Air conditioning and heating products 2.6 4.3 Other Consolidated capital expenditures $ 7.3 $ 10.6 (1) Includes amortization of approximately $2.1 million for the second quarter ended July 1, 2006 of excess purchase price allocated to inventory recorded as a non-cash charge to cost of products sold. Unaudited depreciation expense, amortization expense and capital expenditures for the Company’s segments for the first six months ended June 30, 2007 and July 1, 2006 were as follows: For the first six months ended June 30, 2007 July 1, 2006 (Dollar amounts in millions) Depreciation Expense: Residential ventilation products $ 7.1 $ 6.5 Home technology products 2.7 1.8 Air conditioning and heating products 8.6 7.5 Other 0.3 0.3 Consolidated depreciation expense $ 18.7 $ 16.1 Amortization expense: Residential ventilation products $ 2.6 $ 3.0 Home technology products (1) 5.9 4.4 Air conditioning and heating products (2) 3.7 4.5 Other 0.2 0.3 Consolidated amortization expense $ 12.4 $ 12.2 Capital Expenditures: Residential ventilation products $ 5.7 $ 9.4 Home technology products 2.6 3.4 Air conditioning and heating products 5.8 9.8 Other 0.1 Consolidated capital expenditures $ 14.1 $ 22.7 (1) Includes amortization of approximately $0.1 million for the first six months ended July 1, 2006 of excess purchase price allocated to inventory recorded as a non-cash charge to cost of products sold. (2) Includes amortization of approximately $2.1 million for the first six months ended July 1, 2006 of excess purchase price allocated to inventory recorded as a non-cash charge to cost of products sold. (F) The Company provides income taxes on an interim basis based upon the estimated annual effective income tax rate.The following reconciles the federal statutory income tax rate to the estimated effective tax rate of approximately 44.8% and 38.0% for the first six months ended June 30, 2007 and July 1, 2006: For the first six months ended June 30, 2007 July 1, 2006 Income tax provision at the federal statutory rate 35.0 % 35.0 % Net change from federal statutory rate: Interest related to uncertain tax positions, net of federal income tax effect 2.2 State income tax provision, net of federal income tax effect 2.9 1.6 Tax effect resulting from foreign activities 3.5 0.7 Non-deductible expenses 0.7 0.5 Other, net 0.5 0.2 Income tax provision at estimated effective rate 44.8 % 38.0 % As indicated in Note A, the Company adopted the provisions of FIN 48 effective January 1, 2007.As a result of the adoption of this standard, the Company recorded a charge to retained earnings of approximately $3.2 million and also increased goodwill related to pre-acquisition tax uncertainties by approximately $3.8 million. As of January 1, 2007, after the adoption of FIN 48, the Company has provided a liability of approximately $38.2 million for unrecognized tax benefits related to various federal, foreign and state income tax matters.Of this amount, the amount that would impact the Company’s effective tax rate, if recognized, is approximately $7.1 million.The Company has revised the opening reserve previously disclosed in its Form 10-Q for the first quarter ended March 31, 2007 from $33.0 million to $38.2 million.In connection with its continuing analysis of FIN 48, the Company identified additional uncertain tax positions that were previously reported as deferred tax liabilities.These amounts have been reclassified to the reserve for uncertain tax positions as of January 1, 2007.The difference between the total amount of unrecognized tax benefits and the amount that would impact the effective tax rate consists of items that are offset by deferred tax assets of approximately $7.1 million, goodwill adjustments of approximately $17.2 million, and the federal tax benefit of state income tax items of approximately $6.8 million.The reserve for income taxes has increased by approximately $1.5 million in the first six months ended June 30, 2007. During the first six months ended June 30, 2007, the Company made payments of approximately $0.7 million related to amounts covered by the liability for uncertain tax positions.The Company expects that approximately $5.1 million of the total amount of unrecognized tax benefits will be recognized during 2007 as a reduction of goodwill as a result of the expiration of the statutes of limitation for various items. The Company has been notified that its federal tax returns for the periods from January 1, 2004 to August 27, 2004 and from August 28, 2004 to December 31, 2004 and the year ended December 31, 2005 will be audited by the Internal Revenue Service.The Company and its subsidiaries’ foreign and state income tax returns are generally subject to audit for the periods from January 10, 2003 to December 31, 2003, from January 1, 2004 to August 27, 2004 and from August 28, 2004 to December 31, 2004 and for the years ended December 31, 2002, 2005 and 2006. As of January 1, 2007, the Company has accrued approximately $4.7 million of interest related to uncertain tax positions.As of June 30, 2007, the total amount of accrued interest and penalties is approximately $6.1 million.The Company accounts for interest and penalties related to uncertain tax positions as part of its provision for federal and state income taxes. (G) At June 30, 2007, the Company’s former subsidiary, Ply Gem, has guaranteed approximately $20.5 million of third party obligations relating to rental payments through June 30, 2016 under a facility leased by a former subsidiary, which was sold on September 21, 2001.The Company has indemnified these guarantees in connection with the sale of Ply Gem on February 12, 2004 and has recorded an estimated liability related to this indemnified guarantee of approximately $0.9 million at June 30, 2007 in accordance with Interpretation No. 45, “Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others” (“FIN 45”).The buyer of the former subsidiary has provided certain indemnifications and other rights to Nortek for any payments that it might be required to make pursuant to this guarantee.Should the buyer of the former subsidiary cease making payments then the Company may be required to make payments on its indemnification. The Company has indemnified third parties for certain matters in a number of transactions involving dispositions of former subsidiaries.The Company has recorded liabilities in relation to these indemnifications, including the indemnified guarantee noted above, of approximately $11.3 million and $12.0 million at June 30, 2007 and December 31, 2006, respectively.Approximately $5.0 million of short-term liabilities and approximately $6.3 million of long-term liabilities are recorded in accrued expenses and other long-term liabilities, respectively, in the accompanying unaudited condensed consolidated balance sheet at June 30, 2007 related to these indemnifications. The Company sells a number of products and offers a number of warranties including in some instances, extended warranties for which the Company receives proceeds.The specific terms and conditions of these warranties vary depending on the product sold and the country in which the product is sold.The Company estimates the costs that may be incurred under its warranties, with the exception of extended warranties, and records a liability for such costs at the time of sale.Proceeds received from extended warranties are amortized over the life of the warranty and reviewed to ensure that the liability recorded is equal to or greater than estimated future costs.Factors that affect the Company’s warranty liability include the number of units sold, historical and anticipated rates of warranty claims, cost per claim and new product introduction.The Company periodically assesses the adequacy of its recorded warranty claims and adjusts the amounts as necessary. Changes in the Company’s combined short-term and long-term warranty liabilities during the second quarter ended June 30, 2007 and July 1, 2006 are as follows: For the second quarter ended June 30, 2007 July 1, 2006 (Amounts in millions) Balance, beginning of period $ 41.5 $ 38.2 Warranties provided during period 7.8 10.2 Settlements made during period (7.0 ) (5.8 ) Changes in liability estimate, including expirations and acquisitions 1.1 0.8 Balance, end of period $ 43.4 $ 43.4 Changes in the Company’s combined short-term and long-term warranty liabilities during the first six months ended June 30, 2007 and July 1, 2006 are as follows: For the first six months ended June 30, 2007 July 1, 2006 (Amounts in millions) Balance, beginning of period $ 41.2 $ 34.8 Warranties provided during period 13.3 17.5 Settlements made during period (12.6 ) (10.0 ) Changes in liability estimate, including expirations and acquisitions 1.5 1.1 Balance, end of period $ 43.4 $ 43.4 The Company is subject to other contingencies, including legal proceedings and claims arising out of its businesses that cover a wide range of matters, including, among others, environmental matters, contract and employment claims, product liability, warranty and modification and adjustment or replacement of component parts of units sold, which include product recalls.Product liability, environmental and other legal proceedings also include matters with respect to businesses previously owned.The Company has used various substances in its products and manufacturing operations which have been or may be deemed to be hazardous or dangerous, and the extent of its potential liability, if any, under environmental, product liability and workers’ compensation statutes, rules, regulations and case law is unclear.Further, due to the lack of adequate information and the potential impact of present regulations and any future regulations, there are certain circumstances in which no range of potential exposure may be reasonably estimated. Certain sole source suppliers of various fabricated material components and sub-assemblies to the Company’s kitchen range hood subsidiaries based in Italy and Poland experienced financial difficulties in January 2007 and subsequently filed for settlement with creditors to prevent bankruptcy.The Company has secured alternative sources for all but two of these suppliers and has negotiated the purchase of the two remaining businesses from the trustee appointed by the local court in the settlement procedures.The purchase price of the businesses to be acquired is approximately $7.8 million plus the assumption of indebtedness (estimated to be approximately $2.8 million). The closing of these acquisitions is expected to occur in 2007.
